                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

RYAN KOENIG and KELLIE EVERETT,        )
                                       )
                  Plaintiffs,          )
                                       )                  No. 2:18-cv-3599-DCN
            vs.                        )
                                       )                        ORDER
EDWARD JOHNSON,                        )
                                       )
                  Defendant.           )
_______________________________________)

       The following matter is before the court on plaintiffs Ryan Koenig (“Koenig”)

and Kellie Everett’s (“Everett”) (collectively, “plaintiffs”) motions to exclude, ECF Nos.

48 and 49, and motion for partial summary judgment, ECF No. 50; and on defendant

Edward Johnson’s (“Johnson”) motion for partial summary judgment, ECF No. 51, and

motion to exclude, ECF No. 52. For the reasons set forth below, the court grants in part

and denies in part plaintiffs’ first motion to exclude, grants plaintiffs’ second motion to

exclude, denies plaintiffs’ motion for partial summary judgment, grants in part and denies

in part Johnson’s motion for partial summary judgment, and denies Johnson’s motion to

exclude.

                                   I. BACKGROUND

       Plaintiffs allege that on December 5, 2017, while they were walking on the

sidewalk along Maybank Highway in Charleston County, defendant Edward Johnson

(“Johnson”) struck plaintiffs with his vehicle while he was pulling out of a dry cleaner’s

parking lot and onto the highway. Plaintiffs further allege that Johnson’s vehicle

proceeded to run over Koenig, pinning him under a wheel of the vehicle for a brief


                                              1
period. As a result of the accident, plaintiffs claim various injuries, including

catastrophic injures to Koenig. On December 28, 2018, plaintiffs filed the instant action

with this court against Johnson alleging negligence and negligence per se as to Koenig

and negligence, negligence per se, negligent infliction of emotional distress, and loss of

consortium as to Everett. ECF No. 1.

       Many of the facts of the accident are not in dispute. Johnson was stopped in the

parking lot of James Island Cleaners, perpendicular to Maybank Highway, waiting for an

opportunity to make a right turn onto the highway. At some point before plaintiffs

attempted to cross in front of Johnson, Johnson moved his car forward a few feet and

then reversed his car a few feet back. Shortly thereafter, plaintiffs attempted to cross in

front of Johnson’s vehicle. At that time, Johnson’s vehicle lurched forward and hit

plaintiffs, pinning Koenig under the vehicle for a short time. The primary factual dispute

between the parties is the respective locations of Johnson’s vehicle and plaintiffs leading

up to and at the time of the accident. Johnson has retained an expert who has concluded,

based on his 3D modeling of the scene, that the front of Johnson’s car was across the

sidewalk and in the roadway when plaintiffs crossed in front of it, meaning that plaintiffs

had to leave the sidewalk and walk onto Maybank Highway in order to cross in front of

Johnson’s car. Plaintiffs, conversely, have presented witness testimony and the

conclusion of their own expert to show that Johnson’s vehicle was stopped short of the

sidewalk and that plaintiffs were located on the sidewalk, not the roadway, when they

crossed in front of Johnson’s vehicle and the accident occurred. Plaintiffs have also

presented video evidence of the accident, although the video does not reveal the

particulars of the accident with any clarity. This factual dispute—the respective locations



                                              2
of the parties before and during the accident—lies at the heart of the motions before the

court.

         Plaintiffs filed their first motion to exclude, ECF No. 48, their second motion to

exclude, ECF No. 49, and their motion for summary judgment, ECF No. 50, on February

21, 2020. On March 6, 2020, Johnson filed responses to each of plaintiffs’ motions.

ECF Nos. 55, 56, and 57. Plaintiffs did not file replies. Like plaintiffs, Johnson filed a

motion for partial summary judgment, ECF No. 51, and motion to exclude, ECF No. 52,

on February 21, 2020. Like Johnson, plaintiffs responded to the motions on March 6,

2020. ECF Nos. 58 and 59. Johnson filed a reply with respect to his motion to exclude

on March 13, 2020, ECF No. 61, but did not file a reply with respect to his motion for

partial summary judgment. The court held a telephonic hearing on the motions on April

30, 2020. Thus, these matters are ripe for the court’s review.

                                      II. STANDARD

         A. Motions to Exclude

         Federal Rule of Evidence 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact in
         issue;

         (b) the testimony is based on sufficient facts or data;

         (c) the testimony is the product of reliable principles and methods; and

         (d) the expert has reliably applied the principles and methods to the facts of
         the case.




                                               3
District courts serve as gatekeepers for expert testimony. The court has a “special

obligation” to ensure that expert testimony is relevant and reliable. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999).

       Under Daubert v. Merrell Dow Pharmas., Inc., 509 U.S. 579 (1993) the court’s

gatekeeping role requires that it address two questions: first, whether the expert’s

testimony is based on “scientific knowledge”; and second, whether the testimony “will

assist the trier of fact to understand or determine a fact in issue.” Id. at 592. The first

question is answered by assessing “whether the reasoning or methodology underlying the

testimony is scientifically valid.” Id. at 592–93. The court should consider several

nondispositive factors in determining the reliability of a particular scientific theory or

technique: whether it (1) can be and has been tested; (2) has been subjected to peer

review and publication; (3) has a known or potential rate of error; and (4) has attained

general acceptance in the pertinent scientific community. See id. at 593–94. In

considering these factors, the focus “must be solely on principles and methodology, not

on the conclusions that they generate.” Id. at 595. The factors are not exclusive; what

factors are relevant to the analysis “depends upon the particular circumstances of the

particular case at issue.” Kumho Tire, 526 U.S. at 150. The second inquiry “goes

primarily to relevance.” Daubert, 509 U.S. at 591. Relevance is determined by

ascertaining whether the testimony is sufficiently tied to the facts of the case such that it

will aid the jury in resolving a factual dispute. Id. at 593.

       The proponent of expert testimony must demonstrate that the testimony satisfies

these requirements. Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001)

(“The proponent of the testimony must establish its admissibility by a preponderance of



                                               4
proof.”). “[T]he trial court’s role as a gatekeeper is not intended to serve as a

replacement for the adversary system, and consequently, the rejection of expert testimony

is the exception rather than the rule.” United States v. Stanley, 533 F. App’x 325, 327

(4th Cir. 2013) (quoting Fed. R. Evid. 702 advisory committee’s note). While Rule 702

was intended to liberalize the introduction of relevant expert evidence, courts “must

recognize that due to the difficulty of evaluating their testimony, expert witnesses have

the potential to ‘be both powerful and quite misleading.’” Westberry v. Gislaved Gummi

AB, 178 F.3d 257, 261 (4th Cir. 1999) (quoting Daubert, 509 U.S. at 595).

       B. Motions for Partial Summary Judgment

       Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

court enter judgment against a party who, “after adequate time for discovery . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment



                                              5
will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

not bear the ultimate burden of persuasion at trial, it may discharge its burden by

demonstrating to the court that there is an absence of evidence to support the non-moving

party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

then “make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

     Any reasonable inferences are to be drawn in favor of the nonmoving party.

Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012). However, to defeat summary judgment, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

Stone, 105 F.3d at 191. Instead, “a party opposing a properly supported motion for

summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

2010)). If the adverse party fails to provide evidence establishing that the fact finder

could reasonably decide in his favor, then summary judgment shall be entered “regardless

of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

(quoting Anderson, 477 U.S. at 248).




                                               6
                                   III. DISCUSSION

       A. Plaintiffs’ Motion to Exclude Brian Boggess

       Johnson has designated Brain Boggess, P.E., (“Boggess”) as an expert in the field

of engineering and accident reconstruction. Boggess prepared an expert report based on a

3D modeling reconstruction of the accident, which he and his team created by utilizing

specialized software that analyzed and matched the perspectives of photos taken at the

scene, surveillance video that captured portions of the accident, and laser scanning data

recorded at the scene. Johnson intends to present to the jury eight of Boggess’s opinions.

For ease of analysis, the court divides Boggess’s opinions into two categories: (1)

opinions about the location of Johnson’s vehicle and plaintiffs at the time of the accident

(the “location opinions”) and (2) human factor opinions based on the location of the

vehicle and plaintiffs (the “human factor opinions”).

       Plaintiffs do not object to Boggess’s qualifications as an engineer and accident

reconstructionist. Instead, plaintiffs object to Boggess’s specific opinions, arguing that

Boggess’s location opinions are unreliable and his human factor opinions extrapolated

therefrom would be unhelpful to a jury. The court finds that Boggess’s location opinions

are based on reliable methodology and thus admissible and Boggess’s human factor

opinions would be unhelpful to the jury because they are not based upon scientific or

specialized knowledge.

               1. Location Opinions

       Plaintiffs seek to exclude the following opinions that relate to the location of

Johnson and plaintiffs at the time of the accident:



                                             7
       [1] the Audi driven by [Johnson] covered the sidewalk and extended
       partially into the roadway at all times;

       [2] [Plaintiffs] departed from the sidewalk and entered the roadway of
       Maybank Highway in front of the Audi from its right as it attempted to turn
       right from the [d]riveway;

       ...

       [8] [Plaintiffs’ expert]’s layouts are not supported by the objective evidence,
       and thus, his reconstruction and subsequent opinions on the positions of the
       Audi and pedestrians are in error.

ECF No. 56-1 at 4–5. Plaintiffs argue that Boggess’s location opinions should be

excluded because they “ignor[e] all the eyewitness testimony [] and, perhaps more

importantly, the video evidence.” ECF No. 48 at 15–16. Essentially, plaintiffs argue that

the opinions are unreliable because the “overwhelming” evidence is to the contrary. Id.

Because the existence of counter-evidence is irrelevant to the reliability inquiry under

Daubert and because factual disputes are reserved for resolution by the jury, the court

disagrees.

       Plaintiffs argue that the location opinions are unreliable based on the existence of

conflicting evidence. This argument improperly focuses on Boggess’s conclusions rather

than the methodology and reasoning that underlie them. Daubert makes clear that a court

must determine the reliability of an expert’s opinions based on the expert’s methodology,

not upon his or her conclusions. 509 U.S. at 592–93 (the reliability inquiry focuses on

“whether the reasoning or methodology underlying the testimony is scientifically valid.”).

If an expert opinion is relevant, helpful to the jury, and based upon sufficiently reliable

methodology, it is admissible under FRE 702 and Daubert, even where conflicting

evidence exists.



                                              8
       As Johnson points out, Boggess employed a well-accepted method of perspective

matching photogrammetry, utilizing 3D modeling software. To create his model,

Boggess input into the modeling software surveillance videos, photographs, and laser

scans of the accident scene. Brief research into the field reveals that photogrammetry is

an ancient science1 that courts have long found a reliable basis for expert testimony. See

Gecker as Tr. for Collins v. Menard, Inc., 2019 WL 3778071, at *4 (N.D. Ill. Aug. 12,

2019) (“[P]hotogrammetry itself has a long, recognized history of reliability in the

scientific and judicial community . . . .”) (collecting cases). Indeed, this court has

admitted expert testimony based on photogrammetric analysis. See United States v.

Slager, 2018 WL 445497, at *3 (D.S.C. Jan. 16, 2018), aff’d, 912 F.3d 224 (4th Cir.

2019), cert. denied, 139 S. Ct. 2679 (2019). Plaintiffs do not dispute the reliability of the

methodology Boggess employed in reaching his location opinions. Therefore, the court

has no reason to doubt the reliability of Johnson’s location opinions, whether Johnson

uses them as substantive evidence to establish a fact at issue or to cast doubt on the

opinions of plaintiffs’ expert. Thus, the court finds that Boggess’s location opinions are

admissible.

       Moreover, plaintiffs’ counter-evidence, while compelling, is hardly conclusive.

Plaintiffs rely on testimony from two eye witness, both of whom testify that plaintiffs

were on the sidewalk, not Maybank Highway, when the accident occurred. Eye-witness

testimony is far from determinative, and, as Johnson points out, both eye witnesses



       1
         “The art of photogrammetry, defined as ‘the science of measurement from
photographs,’ is old . . . [B. B.] Talley, [Engineering Applications of Aerial and
Terrestrial Photogrammetry,] credits Aristotle with the first recorded reference to the
optical projection of images about 350 B.C. O. M. I. Corp. of Am. v. Kelsh Instrument
Co., 173 F. Supp. 445, 461 (D. Md. 1959), aff’d, 279 F.2d 579 (4th Cir. 1960).
                                              9
rendered their opinions regarding the parties’ respective locations more than a year after

the accident occurred. Plaintiffs also rely on the video surveillance evidence. The

surveillance video, however, hardly captures a clear picture of the accident. The grainy

footage, taken from a security camera located inside of the dry cleaners, depicts the

accident through a window of the dry cleaners in the very top corner of the shot. The

distance from the camera and the glare from the sun make it difficult to make out the

exact location of Johnson’s vehicle or plaintiffs with any accuracy. It is the duty of the

jury to weigh the conflicting evidence and determine the facts of this case. Boggess’s

location opinions are some of evidence the jury will be able to consider in determining

those facts, along with plaintiffs’ evidence to the contrary. The court cannot exclude

expert testimony because conflicting evidence exists. Of course, the court’s finding that

Boggess’s location opinions are admissible is not an endorsement of their accuracy, and

Boggess’s testimony is nonetheless “subject to testing by vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.”

United States v. Moreland, 437 F.3d 424, 431 (4th Cir. 2006). Therefore, the court finds

that Boggess’s location opinions (identified by the court as opinions 1, 2, and 8) are

admissible.

               2. Human Factor Opinions

       Plaintiffs seek to exclude the remaining opinions included in Boggess’s report:

       (3) [Johnson’s] vehicle was visible to the Plaintiffs from the time the
       Defendant first pulled up to the driveway;

       (4) the Plaintiffs departed from the sidewalk in front of [Johnson]’s vehicle
       without confirmation from the Defendant he was aware of their presence;

       (5) it is foreseeable [that] [Johnson] would not perceive the presence of the
       Plaintiffs at the time he pulled to the end of the driveway;

                                             10
       (6) [] Johnson, more likely than not, reversed the Audi initially to limit
       encroachment to the rightmost lane as a tractor-trailer approached; and

       (7) a driver in Johnson’s position would more likely focus his attention
       toward oncoming traffic and away from the Plaintiffs’ approach.

ECF No. 56-1 at 5. Because these opinions are factual conclusions extrapolated from

Boggess’s location opinions and informed by “human factors,” the court refers to them as

“human factor opinions.”2 Plaintiffs argue that the court should exclude these opinions

because “they are based on either pure speculation or personal opinion.” ECF No. 48 at

18.

       Rule 702 requires that an admissible expert opinion be based upon “scientific,

technical, or other specialized knowledge.” By negative implication, “Rule 702 makes

inadmissible expert testimony as to a matter which obviously is within the common

knowledge of jurors because such testimony, almost by definition, can be of no

assistance.” Scott v. Sears, Roebuck, & Co., 789 F.2d 1052, 1055 (4th Cir. 1986). The

Fourth Circuit applies the “common knowledge” rule, which finds expert testimony to be

unnecessary when reaching the expert’s opinion “is something that can sufficiently be

done by the jury without help from an expert.” United States v. Dorsey, 45 F.3d 809, 815

(4th Cir. 1995). This rule applies to both an expert’s opinion that might help the jury

determine the facts of the case and an expert’s opinion that might help the jury interpret

certain evidence. Minnesota Lawyers Mut. Ins. Co. v. Batzli, 2010 WL 670109, at *2



       2
         In his response to the motion to exclude, Johnson notes that several of Boggess’s
opinions are based upon “human factors.” ECF No. 56 at 11. Additionally, in his report,
Boggess notes that he considered “the human factor elements of Mr. Johnson.” ECF No.
48-5 at 20–21. The court need not determine whether Boggess is qualified to testify as an
expert in the field of human factors because it finds that his proposed human factors
opinions would not assist a jury and are therefore inadmissible.
                                            11
(E.D. Va. Feb. 19, 2010) (“Where lay jurors are fully able to understand and appreciate

the implications of the evidence admitted, proffered expert testimony will not assist the

jury in determining a factual issue[] and is therefore inappropriate.”).

       The admission of “common sense” expert testimony is dangerous because “the

evaluation of the commonplace by an expert witness might supplant a jury’s independent

exercise of common sense.” Scott, 789 F.2d at 1055. This is especially true with issues

that are traditionally resolved by the jury. For example, issues of “foreseeability and

reasonableness . . . are factual issues that lay jurors can independently understand and

assess.” Minnesota Lawyers, 2010 WL 670109, at *2; see also Tyree v. Bos. Sci. Corp.,

54 F. Supp. 3d 501, 564 (S.D.W. Va. 2014), as amended (Oct. 29, 2014) (“The

reasonableness of conduct and a party’s then-existing state of mind ‘are the sort of

questions that lay jurors have been answering without expert assistance from time

immemorial.’”) (quoting Kidder v. Peabody & Co. v. IAG Int’l Acceptance Grp.,

N.V., 14 F.Supp.2d 391, 404 (S.D.N.Y. 1998)).

       To be sure, Boggess’s location opinions are based upon his specialized knowledge

of creating, utilizing, and interpreting a 3D digital reconstruction to pinpoint the location

of certain objects. Because they are reliable, relevant, and helpful to the jury, Boggess’s

location opinions are admissible. Boggess’s human factor opinions, however, are mere

common-sense extrapolations of his location opinions, unsupported by “scientific,

technical, or other specialized knowledge.” In other words, Boggess’s human factor

opinions are lay interpretations of his location opinions. The jury is on an equal footing

to make such factual determinations because such determinations require common sense,

not specialized or scientific knowledge. For example, Boggess’s opinion that Johnson’s



                                             12
vehicle was visible to plaintiffs shortly before the accident is a common-sense inference

based Boggess’s conclusions as to the location of the parties. Once the jury hears

Boggess testify about the respective locations of Johnson’s vehicle and plaintiffs, it is for

the jury to determine whether plaintiffs could see the vehicle because such a

determination does not require specialized or scientific knowledge.

       Similarly, Boggess provides no specialized or scientific basis for his opinion that

plaintiffs walked across Johnson’s vehicle “without confirmation” from Johnson. For

one, how Boggess could use 3D modeling to determine whether plaintiffs had permission

to cross Johnson’s vehicle, which could have been given by a single look or slight wave,

is beyond the imagination of this court. An expert’s opinion must be derived from

specialized knowledge, not speculation or conjecture. See Kale v. Douthitt, 274 F.2d

476, 482 (4th Cir. 1960) (“The facts upon which the expert bases his opinion or

conclusion must permit reasonably accurate conclusions as distinguished from mere

guess or conjecture.”). Moreover, Boggess’s report does not identify the specialized

knowledge on which this opinion is based. Thus, the court finds it inadmissible.

       Further, Boggess’s opinion that “it is foreseeable that [Johnson] would not

perceive the presence of the Plaintiffs” is another extrapolation from his location

opinions, unsupported by additional specialized or scientific knowledge. Boggess is in

no better position than the jury to assess the “foreseeability” of Johnson’s perception of

plaintiffs as he pulled onto Maybank Highway. Likewise, Boggess’s opinion that

Johnson “more likely than not” reversed his vehicle to allow a tractor trailer to pass is

unsupported by any specialized knowledge. Courts have long held that issues of intent

and foreseeability are “factual issues that lay jurors can independently understand and



                                             13
assess.” Minnesota Lawyers, 2010 WL 670109, at *2. Thus, expert testimony on these

subjects is not required and should be excluded.

       In fact, Johnson concedes that many of Boggess’s opinions are based upon

knowledge readily accessible by the jury. For example, Johnson notes that Boggess’s

opinion that Johnson backed up his vehicle in response to an oncoming tractor tailor is

based upon the “video surveillance”, which shows “the truck go by and, once the tractor-

trailer cleared the driveway, Mr. Johnson began to turn when traffic was clear.” ECF No.

56 at 13. In other words, Johnsons admits that many of Boggess’s human factor opinions

are based upon his lay-interpretation of the evidence. Interpretation of the video evidence

to determine Johnson’s intent in reversing his vehicle does not require specialized

knowledge; the jury is on an equal footing with Boggess to interpret the video, and he

cannot testify upon matters on which he does not have superior scientific or specialized

knowledge.

       While Boggess’s locations opinions are based on his specialized knowledge, his

human factor opinion that stem therefrom are not. An expert’s common-sense testimony

based on knowledge well within the grasp of a jury is inadmissible, even where that

common-sense testimony is extrapolated from legitimate expert testimony. The factual

issues on which Boggess opines are critical to the outcome of the case and the court must

not allow “the evaluation of the commonplace by an expert witness” to “supplant a jury’s

independent exercise of common sense.” Scott, 789 F.2d at 1055. As such, the court

finds that Boggess is permitted to provide his opinion as to the location of Johnson’s

vehicle and plaintiffs at the time of the accident, but he is not permitted to offer

inferences and extrapolations from that opinion that do not require specialized



                                              14
knowledge. Therefore, the court finds admissible Boggess’s location opinions and

excludes Boggess’s human factor opinions. Plaintiffs’ motion to exclude is granted in

part and denied in part.

        B. Plaintiffs’ Motion to Exclude Stephanie Borzendowski

        Johnson intends to present the testimony of Dr. Stephanie Borzendowski

(“Borzendowski”) as an expert in human factors. ECF No. 27. Plaintiffs ask that the

court “preclude any expert testimony of Stephanie Borzendowski.” ECF No. 49 at 7.

Specifically, plaintiffs argue that Borzendowski’s opinions either lack a proper basis in

scientific knowledge or are the result of misapplications of proper scientific bases and

thus irrelevant. Because Borzendowski’s opinions would not assist a jury, the court

excludes her testimony.

        So that the court can effectively analyze each of Borzendowski’s opinions

independently, it has combed through Borzendowski’s report and separated her

conclusions into five distinct opinions. Those opinions are as follows: (1) Johnson’s

“gaze behavior” is consistent with a study, which found that younger drivers (aged 25-55

years) are “more likely than older drivers to concentrate their glances to the near or far

left” as they approach an intersection; (2) “it is possible that when Johnson looked right,

his vehicle at least partially obscured his view of the plaintiffs”; (3) “it is possible that the

plaintiffs were far enough away from Johnson’s vehicle that he did not perceive them to

be a potential hazard”; (4) because “eastbound traffic coming from Johnson’s left posed

the most probable potential hazard, Johnson’s behavior was consistent with that of a

reasonable driver”; and (5) because “[d]rivers typically expect that pedestrians will yield

to vehicles rather than placing themselves in the path of a moving vehicle”, Johnson



                                               15
“would not have expected a pedestrian to walk in front of his vehicle.” ECF No. 55-1 at

4–5.

       The study of “human factors” is “essentially the study of ‘the interrelationship

between human behavior or capabilities and the surrounding environment.’” Hickerson

v. Yamaha Motor Corp., 2016 WL 4123865, at *3 (D.S.C. July 29, 2016) (citing Douglas

R. Richmond, Human Factors in Personal Injury Litigation, 46 Ark. L. Rev. 333, 335

(1993)). Trial courts have a long history of grappling with human factors expert

testimony to determine whether such testimony is “based upon scientific, technical or

other specialized knowledge” and thus helpful to a jury, or whether such testimony is

“within the common knowledge of jurors” and thus unhelpful and inadmissible. Fed. R.

Evid. 702; Scott, 789 F.2d at 1055. Such a determination is within the discretion of the

trial judge and turns on whether the testimony will “assist the trier of fact to understand

the evidence or to determine a fact in issue.” Id. (quoting Fed. R. Evid. 702).

       In Scott, the Fourth Circuit confronted this issue head-on. 789 F.2d at 1053.

There, the plaintiff brought a premises liability action against Sears after she stepped on a

displaced and partially dilapidated curb in the parking lot, fell, and broke her leg. Id.

The question of Sears’s liability turned on whether the irregularity of the curb was “open

and obvious.” To show that it was not, the plaintiff presented the testimony of an expert

in human factors who offered several opinions, three of which are relevant to the court’s

analysis in this matter. Because those opinions mirror the opinions of the human factors

expert in this case, the court disuses each in turn and compares each to the corresponding

opinions of Borzendowski.




                                             16
        In Scott, the Fourth Circuit first considered the human factors expert’s opinion

that the undamaged portion of the curb was higher than the damaged portion and thus

likely obscured the damaged portion from the plaintiff’s view. The Fourth Circuit found

that this opinion was “of scant help to the jury” because the expert merely interpreted

photographs and other evidence already before the jury without utilizing specialized

knowledge. Id. at 1055. Because the opinion was a mere common-sense interpretation

of evidence already available to the jury, the Fourth Circuit determined that it was not

helpful to the jury. This opinion from Scott is similar to two of Borzendowski’s opinions

here: first, that “it is possible that when Johnson looked right, his vehicle at least partially

obscured his view of the plaintiffs”; and second, that “it is possible that the plaintiffs

were far enough away from Johnson’s vehicle that he did not perceive them to be a

potential hazard.” ECF No. 55-1 at 4. As to the former opinion, photographs of the A-

frame of the vehicle, which allegedly partially obscured Johnson’s view of plaintiffs, will

be available to the jury. Determining whether a driver’s view is obscured by an opaque

object does not require a specialized human factor analysis. The jury is capable of

making a common-sense determination of whether Johnson’s view was obscured by the

A-frame of his vehicle, and that determination will not be aided by Borzendowski’s

common-sense opinion. Likewise, evidence of the parties’ respective locations leading

up to the accident will be presented to the jury.3 Analyzing that evidence and



        3
         Moreover, notwithstanding the unhelpful nature of the substance of the opinions,
expert opinions couched in terms of “possibilities” are per se unhelpful and inadmissible.
While the rules of evidence “do not require [an] expert to testify with absolute certainly,”
an expert opinion is “fatally speculative” where it “has no tendency to prove a
consequential fact by probability.” Samuel v. Ford Motor Co., 112 F. Supp. 2d 460, 470
(D. Md. 2000), aff’d sub nom. Berger v. Ford Motor Co., 95 F. App’x 520 (4th Cir.
2004). Borzendowski’s opinions identified by this court as opinions two and three begin
                                              17
determining whether Johnson could see plaintiffs from such a distance is another

determination that requires only common sense. Wary of “supplant[ing] a jury’s

independent exercise of common sense,” the court excludes the opinions. Scott, 789 F.2d

at 1055.

       The second opinion the Fourth Circuit considered in Scott was that “persons

wearing heels tend to avoid walking on grates.” Id. This opinion was undoubtedly

rooted in scientific knowledge; the expert provided studies and statistical evidence to

back up his claim. The Fourth Circuit nevertheless found that the testimony was

unhelpful to the jury because “the witness was simply repeating what is already common

knowledge and common sense.” Id. In other words, a common-knowledge opinion is

not rendered admissible as an expert opinion merely because it is supported by scientific

data or other specialized knowledge. This principle applies to two more of

Borzendowski’s opinions: one, that Johnson’s “gaze behavior” is consistent with a study,

which found that younger drivers are “more likely than older drivers to concentrate their

glances to the near or far left” as they approach an intersection; and two, that because

“[d]rivers typically expect that pedestrians will yield to vehicles rather than placing

themselves in the path of a moving vehicle”, Johnson “would not have expected a

pedestrian to walk in front of his vehicle.”4 ECF No. 55-1 at 4–5. Although



with the phrase, “It is possible that . . .” Thus, according to their own language, these
opinions are “fatally speculative” and thus unhelpful per se.
         4
           The court also notes that these opinions are of questionable relevance. With
respect to the former, the study on which Borzendowski relies compares the driving
tendencies of different age groups. The court has a difficult time understanding how the
fact that younger people have a greater tendency to focus their attention toward oncoming
traffic is relevant to the issue of Johnson’s alleged negligence. With respect to the latter
opinion, it is undisputed that Johnson’s vehicle was stopped when plaintiffs crossed in
front of it. Thus, the court doubts the relevance of Borzendowski’s opinion because it
                                             18
Borzendowski supports her opinions with studies in the field of human factors, the jury

does not require specialized knowledge to determine that pedestrians will typically not

step in front of moving vehicles or that drivers turning right onto a highway generally

look in the direction of oncoming traffic. The court finds that testimony recounting these

opinions will not be helpful to the jury as it simply reiterates “what is already common

knowledge and common sense.” Scott, 789 F.2d at 1055.

        The Fourth Circuit in Scott also considered the expert’s opinion that the curb’s

yellow paint “might prompt the human eye to fill in discontinuities,” such that the

plaintiff could not discern the curb’s irregularities. Id. According to the Fourth Circuit,

this was “a paradigm of admissible human factors testimony” because it was a “statement

of scientific understanding of the effect of color upon the human perception” and thus not

within the general knowledge of the jury. Id. The court finds that none of

Borzendowski’s opinions rise to the level of “statement[s] of scientific understanding”

outside of the general knowledge of a jury. As such, the court exclude Borzendowski’s

opinions identified by this court as opinions 1, 2, 3, and 5 because none would assist the

jury.

        The court’s findings based on Scott leave before the court only Borzendowski’s

opinion that because “eastbound traffic coming from Johnson’s left posed the most

probable potential hazard, Johnson’s behavior was consistent with that of a reasonable

driver.” ECF No. 55-1 at 5. “The reasonableness of conduct [is] the sort of question[]

that lay jurors have been answering without expert assistance from time immemorial.”



offers a conclusion with respect to “a moving vehicle.” However, because the court finds
that the opinions would not help a jury, it need not reach the issue of the testimony’s
relevance.
                                             19
Tyree, 54 F. Supp. 3d at 564. Borzendowski’s opinion that Johnson acted reasonably is

not based upon scientific or specialized knowledge, but rather the fact that “eastbound

traffic coming from Johnson’s left posed the most probable potential hazard.” ECF No.

55-1 at 5. Therefore, this opinion is nothing more than a common-sense inference on the

ultimate issue of the case, Johnson’s reasonableness. As such, it is inadmissible. Having

found each of her opinions inadmissible, the court grants plaintiffs’ motion in full and

excludes the testimony of Borzendowski.

       C. Johnson’s Motion to Exclude Robert Eilers and Tricia Yount

       Johnson’s motion asks the court to exclude the testimony of Dr. Robert Eilers

(“Eilers”) and Tricia Yount, CPA (“Yount”). Eilers is a physical medicine and

rehabilitation physician, who has provided his opinion as to the future medical treatment

Koenig will require as well as the costs of such treatment. Johnson does not argue that

Eilers is unqualified to testify on the issue of future medical treatment; instead Johnson

argues that Eilers’s specific opinions are unreliable under Daubert. Yount is a master

analyst in financial forensics who plaintiffs have retained to determine the cost of

Koenig’s lifetime medical care. Johnson does not argue that Yount is unqualified or that

her methods are unreliable; instead, he argues that Yount’s opinions are unreliable

because they are predicated upon Eilers’s allegedly unreliable opinions. Thus, the court

need only determine whether Eilers’s opinions are reliable to determine whether both his

and Yount’s opinions are admissible. Because the court determines that Eilers’s opinions

are reliable, the court denies Johnson’s motion.

       Johnson argues that although Eilers is qualified to testify as an expert on the issue

of future medical expenses generally, his opinions in this case are unreliable “as they are



                                             20
speculative with no foundation.” ECF No. 52 at 7. Essentially, Johnson argues that

Eilers’s opinions are based entirely on his experience in the field and are otherwise

unsupported by scientific or specialized methodology. As a result, Johnson argues,

Eilers’s testimony with respect to both future medical treatments and their estimated cost

“leaves too great an analytical gap between the opinion offered and the underlying basis.”

Id. The court disagrees.

        The objective of Daubert’s gatekeeping requirement “is to ensure the reliability

and relevancy of expert testimony.” Kumho Tire, 526 U.S. at 152. “It is to make certain

that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.” Id. The Supreme Court has

made clear that “the test of reliability is flexible” and that “the law grants a district court

the same broad latitude when it decides how to determine reliability as it enjoys in

respect to its ultimate reliability determination.” Id. at 142 (citing General Electric Co. v.

Joiner, 522 U.S. 136, 143 (1997)). The court’s goal in determining the reliability of an

expert opinion is not to ensure that the purported expert conformed to a rigid court-

mandated process, but to ensure that the expert’s specialized knowledge will “assist the

jurors” in resolving the case. Id.

        A “reliable expert opinion must be based on scientific, technical, or other

specialized knowledge.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 200 (4th Cir.

2001) (quoting Fed. R. Evid. 702). The Supreme Court has made clear that a sufficiently

reliable basis for admissible expert testimony can exist in a number of forms, including

the expert’s experience. Kumho Tire, 526 U.S. at 156.



                                               21
       Experts of all kinds tie observations to conclusions through the use of what
       Judge Learned Hand called “general truths derived from . . . specialized
       experience.” Hand, Practical Considerations Regarding Expert Testimony,
       15 Harv. L. Rev. 40, 54 (1901). And whether the specific expert testimony
       focuses upon specialized observations, the specialized translation of those
       observations into theory, a specialized theory itself, or the application of
       such a theory in a particular case, the expert’s testimony often will rest
       “upon an experience confessedly foreign in kind to [the jury’s] own.” Ibid.
       The trial judge’s effort to assure that the specialized testimony is reliable
       and relevant can help the jury evaluate that foreign experience, whether the
       testimony reflects scientific, technical, or other specialized knowledge.

Id. at 148–149. Thus, the standard for reliability is not so rigid to require that every

analytical step of an expert’s opinion be based on objective data or scientific theory; gaps

between objective data and an admissible expert testimony may be filled in by

specialized knowledge the expert has garnered through years of experience. Id. (“. . . no

one denies that an expert might draw a conclusion from a set of observations based on

extensive and specialized experience.”).

       Further, “[t]he court need not determine that the proffered expert testimony is

irrefutable or certainly correct” because, “[a]s with all other admissible evidence, expert

testimony is subject to testing by vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.” Moreland, 437 F.3d at 431

(quoting Cavallo v. Star Enter., 100 F.3d 1150, 1158–59 (4th Cir.1996) and Daubert, 509

U.S. at 596) (internal quotation marks omitted).

       Eilers’s opinions regarding Koenig’s future medical treatments are sufficiently

reliable because they are based on Eilers’s interpretation of objective medical data

viewed through the lens of his extensive and specialized experience, training, and

education. When pressed on the methodology that underlies his opinions by Jonhson’s

counsel, Eilers noted that his opinions arise from “[j]ust 40 years of experience . . . I’ve



                                              22
been treating head injuries for 40 years.” ECF No. 59-4, Eilers Depo. 63:25–64:5. Read

in isolation, one could conclude that Eilers arrived at his conclusions solely through the

use of experience. The record, however, establishes the Eilers’s experience merely

provided the lens through which he analyzed the objective medical data to arrive at his

opinions.

       Eilers evaluated Koenig and Everett in his office four months after the accident,

on April 2, 2018, and conducted a follow-up telephone call four months later. Prior to

conducting his report, Eilers reviewed and analyzed Koenig’s extensive medical records,

including those that reflect Koenig’s health prior to the accident. In his motion to

exclude, Johnson argues that “[d]espite being given multiple opportunities to establish the

bases for his recommendations, Dr. Eilers wholly fails in both his deposition and in his

August 14, 2018 report to set forth how his experience leads to the conclusions reached.”

ECF No. 52 at 6. To the contrary, Eiler’s deposition reveals that his opinions were

derived from his personal examination of Koenig and an in-depth review of Koenig’s

medical records, which included “neuropsych testing”, an MRI scan, diagnostic studies,

electroencephalogram results, an initial post-injury CT scan, psychiatric evaluations, and

medical records prior to the accident. Eilers Depo. 64:16–68:25. Eilers states in

significant detail the various physical and mental conditions he diagnosed from the

objective medical evidence and how those diagnoses require certain medical treatment.

       Even a brief look at Eilers’s discussions of Koenig’s condition quickly reveals

that his opinions are based on far more than mere experience.

       I think the major tests that makes it eminently clear on the deficits is when
       we look at the MRI done 4/10/18. And it showed -- just so we’re clear, he,
       obviously, has the left temporal lobe more involved than the right temporal
       lobe. He has cortical encephalomalacia, which means that the brain is dead,

                                             23
       and it’s been resorbed. Cortical is known as the deep subcortical white
       matter which goes along with white matter shearing. And they found
       gliosis, indicating the damage and the attempt to heal. And they’re talking
       about the encephalomalacia. And, obviously, he had a history when we
       look back at his -- why don't we look at his evaluation just so I’m tying it
       out to the subsequent MRI, or his CT originally.

       His CT scan showed the left subdural 25 hematoma, subarachnoid
       hemorrhage, left hemisphere swelling, and that it closed out the ventricle
       because of the amount of brain swelling. And that goes along with the area
       of 4 encephalomalacia. He also had a left shift, or basically a shift to the
       right of the midline. He had bilaterally temporal hemorrhagic contusions.
       Those now have encephalomalacia, so it bled and it died.

       The left frontal lobe hemorrhagic contusion goes along with the
       encephalomalacia on the left. Obviously, he had the inner ear damage
       because he had like a -- he had a basilar skull fracture. He fractured through
       the temporal bone and part of the parietal bone, and that caused a lot of his
       additional brain damage. Probably the one thing that saved him was the
       fracture may have diffused some of the pressure that would have made this
       a lot worse.

Eilers Depo. 66:7–67:19. Eilers’s in-depth analysis of the objective medical data makes

clear that his opinions have a sufficiently reliable scientific basis. Moreover, in his

deposition, Eilers explained why certain conditions would require specific future

treatments. For example, Eilers noted that Koenig’s “temporal lobe damage” is

consistent with his “memory, attention, [and] concentration issues” and has had

“devastating” effects that will require Koenig to be supervised 24 hours a day. Eilers

Depo. 70:2–18. In short, Johnson’s argument that Eilers relies on mere experience to

arrive at his conclusions is unavailing.

       Nevertheless, Johnson argues that Eilers’s conclusions are unsupported because

Eilers “has completed no programs in life care planning”, “has not reviewed any life care

planning literature”, “has not spoken with [] treating physicians [other than Dr. Morris]”,

“has not done any research for purposes of any of his opinions”, and “has not reviewed



                                             24
any deposition of witnesses . . .” ECF No. 52 at 4–5. Johnson’s argument points out a

number of possible bases for Eilers’s opinion on which he did not rely. The critical

inquiry, however, is not the bases on which Eilers did not rely, but that bases that actually

support Eilers’s opinions. The record makes clear that Eilers based his conclusions

regarding Koenig’s future medical treatment on the objective medical data in conjunction

with his extensive training, education, and experience in the field. Such a basis assures

the court of the reliability of Eilers’s future medical treatment opinions.

       Johnson also points to conflicting evidence to show that Eiler’s opinions are

unreliable. Discussed above with respect to Boggess, Daubert makes clear that a court

must determine the reliability of an expert’s opinion by examining the basis for his or her

opinions, not his or her conclusions. 509 U.S. at 592–93 (the reliability inquiry focuses

on “whether the reasoning or methodology underlying the testimony is scientifically

valid.”). If an expert opinion is relevant and based upon sufficiently reliable

methodology, it is admissible under FRE 702 and Daubert, even where conflicting

evidence exists. In other words, evidence that conflicts with Eilers’s conclusions goes to

the weight of his testimony, not to its admissibility.5

       Next, Johnson argues that Eilers’s opinions with respect to the cost of Koenig’s

future medical treatment are “speculative with no foundation.” ECF No. 52 at 7. The

court disagrees. Eilers’s cost estimations are based upon his review of Koenig’s medical

record and Eilers’s forty years of experience in the field of rehabilitative medicine, which

includes advising clients on necessary treatments and the cost of those treatments. In

assigning costs to the recommend treatment, Eilers stated that his forty years of



       5
           What’s good for the goose is good for the gander.
                                              25
experience in the field has made him “intimately familiar” with rehabilitative medical

costs. Eilers Depo. 77:19–25. Eilers’s experience and education in the field provides a

sufficiently reliable basis for his opinion as to the cost of Koenig’s future medical

treatments. The Supreme Court noted in Kumho Tire that “an expert might draw a

conclusion from a set of observations based on extensive and specialized experience.”

Kumho Tire, 526 U.S. at 156. Such is the case here. Of course, the court does not

endorse Eilers’s opinions as correct, and Johnson will be free to call them into question

through “vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof.” Moreland, 437 F.3d at 431.

       Johnson urges the court to rely on two district court decisions to exclude Eilers’s

testimony: Queen v. W.I.C., Inc., 2017 WL 3872180 (S.D. Ill. Sept. 5, 2017) and Israel

v. Spring Indus., Inc., 2006 WL 3196956, at *2 (E.D.N.Y. Nov. 3, 2006), aff’d sub nom.

Israel v. Springs Indus., Inc., 2007 WL 9724896 (E.D.N.Y. July 30, 2007). For a shared

reason, neither case is persuasive here. In Queen, the Southern District of Illinois found

that a future medical treatment expert’s opinions were not reliable under Daubert because

his recommendations were “unsupported by the medical records generated by Queen’s

treating physicians” and he “fail[ed] to explain the basis for his additional treatment

recommendations and valuations.” Queen, 2017 WL 3872180, at *4. As such, the court

found the opinions unsupported, as nothing more than “bottom line” opinions. Id.

Similarly, in Israel, the Eastern District of New York excluded a future medical treatment

expert’s opinions where the opinions were based on “speculative assumptions.” 2006

WL 3196956, at *2.




                                             26
          In both cases, the courts determined that the expert opinions were unreliable

because the opinions were unsupported by the objective medical evidence. See Queen,

2017 WL 3872180, at *4 (“[The expert] relied on his own assessment of Queen to

develop his life care plan and opinions as to Queen’s condition and future needs, rather

than the assessments prepared by Queen’s treating physicians.”); Israel, 2006 WL

3196956, at *2 (“[The expert] did not take into account Joseph’s past medical expenses

and did not speak with any of Joseph’s treating physicians or review any of his medical

records in formulating the Life Care Plan.”). In other words, court found that the

opinions were “ipse dixit” conclusions with no basis in objective data. Israel, 2006 WL

3196956, at *2. As made clear above, that is not the case here. Eilers reviewed Koenig’s

medical records, including tests and reports prepared by Koenig’s treating physicians,

and explained the ways in which his opinions are consistent with the objective medical

data. In short, Eilers’s opinion have considerably more indicia of reliability than the

opinions of the experts in Queen or Israel. Therefore, the court finds Eilers’s opinions

admissible. Thus, the court denies Johnson’s motion to exclude Eilers and Yount.

          D. Plaintiffs’ Motion for Summary Judgment

          Plaintiffs request summary judgment on “defendant’s liability”6 and on Johnson’s

affirmative defenses of sole and comparative negligence. ECF No. 50 at 1. At the

hearing, plaintiffs conceded that their motion for summary judgment is dependent upon

the court’s exclusion of Boggess’s location opinions because Boggess’s locations

opinions, if admitted, would create a clear issue of material fact. Finding that Boggess’s




          6
              The court takes this a request for summary judgment on each of plaintiffs’
claims.
                                                27
location opinions are admissible, the court finds that summary judgment on plaintiffs’

claims and Johnson’s defenses is precluded by clear genuinely disputed issues of fact that

must be left for resolution by the jury. “The Court should not grant summary judgment

‘unless the entire record shows a right to judgment with such clarity as to leave no room

for controversy and establishes affirmatively that the adverse party cannot prevail under

any circumstances.’” Wood v. Fanslau, 2018 WL 5617943, at *2 (D.S.C. Oct. 29, 2018)

(citing Campbell v. Hewitt, Coleman & Assocs, Inc., 21 F.3d 52, 55 (4th Cir. 1994)).

Therefore, the court denies plaintiffs’ motion for summary judgment.

       E. Johnson’s Motion for Summary Judgment

       Johnson’s motion requests summary judgment on Everett’s claim for negligent

infliction of emotional distress and on plaintiffs’ claim for punitive damages. In

response, Everett states that “she does not oppose [Johnson’s] motion for summary

judgment as to” her cause of action for negligent infliction of emotion distress and agrees

to “waive” that cause of action. ECF No. 58 at 1. Because that issue is undisputed, the

court need only address whether Johnson is entitled to summary judgment on plaintiffs’

claim for punitive damages. Because plaintiffs have presented evidence of Johnson’s

violation of a statute, South Carolina law mandates that the issue of punitive damages be

submitted to the jury for resolution. Therefore, the court denies Johnson’s motion with

respect to the issue of punitive damages.

       In South Carolina, the issue of whether to award punitive damages should be

submitted to the jury where “there is evidence that a tortfeasor’s conduct was willful,

wanton, or in reckless disregard of the rights of another.” Cartee v. Lesley, 350 S.E.2d

388, 390 (S.C. 1986) (citing Fox v. Munnerlyn, 323 S.E.2d 68 (S.C. Ct. App. 1984)).



                                            28
“Ordinarily, the test is whether the tort has been committed in such a manner or under

circumstances that a person of ordinary reason or prudence would have been conscious of

it as an invasion of the plaintiff's rights.” Id. (citing Hinson v. A.T. Sistare Construction

Company, Inc., 113 S.E.2d 341 (S.C. 1960)). “It is always for the jury to determine

whether a party has been reckless, willful, and wanton.” Wise v. Broadway, 433 S.E.2d

857, 859 (S.C. 1993) (citing Ralls v. Saleeby, 182 S.E. 750 (S.C. 1935)).

       In South Carolina, a defendant’s violation of a statute “does not constitute

recklessness, willfulness, and wantonness per se, but it is some evidence that the

defendant acted recklessly, willfully, and wantonly.” Wise, 433 S.E.2d at 859.

Therefore, South Carolina courts have long held that the test for punitive damages “may

also be satisfied by evidence of the causative violation of an applicable statute.”

Fairchild v. S.C. Dep’t of Transp., 727 S.E.2d 407, 412 (S.C. 2012) (citing Cartee, 350

S.E.2d at 390). Evidence of a defendant’s statutory violation “creates[s] a jury question

as to whether or not” that defendant “acted with recklessness.” Fairchild, 727 S.E.2d at

413. Accordingly, such evidence “requir[es] submission of the issue of punitive damages

to the jury.” Id.

       The South Carolina Supreme Court has held that even evidence of a violation of a

traffic statute requires a court to submit the issue of punitive damages to the jury. In

Wise v. Broadway, the plaintiff argued to the trial court that evidence that the defendant

violated S.C. Code Ann. § 56–5–1930(a), which makes illegal following another’s

vehicle too closely, required the issue of punitive damages to be submitted to the jury.

433 S.E.2d at 859. The trial judge disagreed and struck the plaintiff’s prayer for punitive




                                              29
damages, reasoning, “I don’t think that a simple violation of this statute would give rise

to anything but actual damages.” Id. The Supreme Court of South Carolina disagreed:

          Here, there is evidence from which the jury could have concluded that
          respondent violated section 56–5–1930(a). Had the jury so found, the
          violation of section 56–5–1930(a) would be negligence per se and evidence
          of recklessness from which the jury could find that the respondent was
          guilty of reckless conduct, and, consequently, liable for punitive damages.

Id. Accordingly, the Supreme Court reversed the decision of the trial court and remanded

the case for a new trial. In Fairchild v. S.C. Dep’t of Transp., the Supreme Court

reaffirmed Wise, finding that evidence that the defendant violated two traffic statutes

“required” submission of the issue of punitive damages to the jury. Fairchild, 727 S.E.2d

at 413.

          Here, plaintiffs allege that Johnson violated S.C. Code Ann. § 56-5-3250, which

provides: “The driver of a vehicle crossing a sidewalk shall yield the right-of-way to any

pedestrian and all other traffic on the sidewalk.” As discussed at length above, plaintiffs

have presented evidence that Johnson failed to yield to plaintiffs, as well as evidence that

plaintiffs were on the sidewalk at the time of the accident. Therefore, there is evidence

that Johnson violated S.C. Code Ann. § 56-5-3250. The court, because it sits in diversity,

is bound by the substantive law of this state. In this case, the law is clear. Evidence that

Johnson violated a South Carolina statute requires that the issue of punitive damages be

submitted to the jury. Therefore, the court finds that the issue of punitive damages must

be submitted to the jury. Thus, the court denies Johnson’s motion for summary judgment

with respect to the issue of punitive damages and grants Johnson’s motion with respect to

Everett’s claim for negligent infliction of emotional distress.




                                              30
                                IV. CONCLUSION

       For the foregoing reasons the court GRANTS IN PART and DENIES IN PART

plaintiffs’ motion to exclude Boggess, GRANTS plaintiffs’ motion to exclude

Borzendowski, DENIES plaintiffs’ motion for partial summary judgment, GRANTS IN

PART and DENIES IN PART Johnson’s motion for partial summary judgment, and

DENIES Johnson’s motion to exclude Eilers and Yount.

       AND IT IS SO ORDERED.




                                   DAVID C. NORTON
                                   UNITED STATES DISTRICT JUDGE

May 8, 2020
Charleston, South Carolina




                                         31
